Voto concurrente separado emitido por el
Juez Asociado Señor Rebollo López.
He dado mi conformidad a la decisión que hoy emite este Tribunal debido a que entiendo que la misma, en términos generales, es jurídicamente correcta. Nos preocupa, sin embargo, la interpretación y alcance que puedan darle a la presente decisión los tribunales de instancia y la clase toga-da en general en Puerto Rico.
La decisión no debe ser interpretada —por lo menos, desde nuestro punto de vista particular— como un freno a la litigación genuina y honesta, o como un castigo al que acude al foro judicial en busca de justicia debido a que honesta-mente se siente perjudicado por otro, o como que otorga una indebida ventaja al litigante poderoso frente al que no lo es, o como un mandato para que se impongan las cuantiosas sumas de dinero gastadas en honorarios de abogado —en ocasiones infladas— por un litigante que ha sido demandado, ha hecho una oferta de sentencia, pero que finalmente preva-lece.
No hay duda de que ante nuestras salas de justicia se radican innumerables casos que son inmeritorios. Pero no todo caso en que finalmente se declara sin lugar una demanda significa necesariamente que el mismo no debió haber sido radicado. Todos los días surgen situaciones de hecho, que no pueden ser resueltas extrajudicialmente, sobre las cuales profesionales competentes tienen profundas y honestas diferencias de criterio respecto a cuál es el derecho aplicable a dicha situación o quién es, o no es, jurídicamente responsable, y en relación con las cuales se hacen rutinaria-mente como cuestión de estrategia ofertas de sentencia. (1)
*721Entendemos, al igual que el Honorable Juez Irizarry Yunqué, que el criterio rector en cuanto a la concesión o no —y la cuantía a concederse— de honorarios de abogado debe ser siempre la sana y juiciosa discreción del tribunal senten-ciador, ejercitada dicha discreción a la luz de su determi-nación sobre la existencia, o no, de temeridad de la parte perdidosa; en esta clase de situación, de la parte deman-dante.
En ese sentido, y de acuerdo con nuestra manera de ver las cosas, la decisión que hoy se emite no “altera” la situación jurídica imperante en nuestra jurisdicción. Lo que sí hace la presente decisión es “aclarar” la disposición específica que contiene la Regla 35.1 de las de Procedimiento Civil, a los efectos de que una sentencia desestimatoria de la demanda que ha radicado un demandante es obviamente “menos favorable” para éste que una oferta de transacción que, vigente el pleito, le fuera hecha por la parte demandada.

(1) Normalmente por el “valor de fastidio” (nuisance value) del pleito.